Citation Nr: 1504954	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-27 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to November 1973 and June 1976 to April 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Veterans Affairs (VA) Regional Office (RO).  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service treatment records show that the Veteran was in an automobile accident on August 14, 1976 and suffered strain of the back and neck.  He was hospitalized in a civilian hospital for 10 days and then transferred to Walter Reed Army Medical Center.  Subsequent in-service treatment records show complaints of back pain.  In the medical board proceedings upon separation from service, the Veteran was diagnosed with chronic muscle pain in the lumbosacral and thoracic spine.  In the Veteran's July 2010 statement in support of his claim, he contended that he has had continuous back problems ever since the automobile accident in service.

The Veteran was afforded VA examinations in August 2010 and June 2011.  The August 2010 examiner diagnosed degenerative disk disease with a history of diskectomy and multiple levels of small disk herniations; however, he did not provide a nexus opinion.  The June 2011 VA examiner diagnosed herniated nucleus pulposus, status post hemilaminectomy and microdiskectomy, and degenerative disk disease and facet joint degenerative changes at the L5-S1 level.  The June 2011 examiner provided a negative nexus opinion.  However, the Board finds that the examiner did not provide sufficient rationale for his negative nexus opinion; and therefore, a new VA examination is warranted.  The new VA examination must specifically consider the Veteran's lay statements, diagnosis of chronic muscle pain in the lumbosacral and thoracic spine incurred in the line of duty, and subsequent complaints of back pain in service.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment.  Any additional, pertinent VA or private treatment records should be associated with the file.  


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his back condition that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any back condition found to be present.  The claims file should be made available to, and reviewed by the examiner and all necessary tests should be conducted.  

The examiner should advance an opinion as to whether it is at least as likely as not that any back condition had its onset during active service; or, is causally related to the Veteran's service, to specifically include his motor vehicle accident in service in August 1976 and his diagnosis of chronic muscle pain in the lumbosacral and thoracic spine incurred in the line of duty.

The examiner must acknowledge and discuss the Veteran's competent account that his back condition began in service and has continued since service.

All opinions expressed should be accompanied by supporting rationale in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale. 

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

